REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a pet dry room comprising: a body; a door connected to a front surface of the body; and an air circulation module including a motor, a fan, a flow path, a nozzle, and a heater, wherein air sprayed from a plurality of spray holes of a combined defecation plate and air spray tray installed on a bottom surface and nozzles formed on a side surface and a rear surface is suctioned into a first inlet port positioned on a front side of a ceiling surface, and wherein the combined defecation plate and air spray comprises a tray body, a foothold mounted on the top of the tray body and having the plurality of spray holes, as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647